DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/11/22 has been considered and entered.  Claims 8 and 9 have been added.  Claims 1-9 have been orally restricted as detailed below.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 8-9, drawn to method.
Group II, claim(s) 7, drawn to device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of using electric field to attach particles to an electrode substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP-2008-137122.  
During a telephone conversation with Bryan Kirkpatrick on 12/5/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 8-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

As a result of the election noted above, claim 7 has been withdrawn and claims 1-6 and 8-9 have been elected for prosecution thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP-2008/137122.
JP-2008/137122 discloses a microparticle coating method where an arbitrary material to be coated is coated with microparticles, wherein the microparticles and auxiliary particles (corresponding to the intermediate particles) having a larger diameter than the microparticles are disposed between electrodes disposed at a prescribed
interval, the material to be coated is disposed between the electrodes, and a voltage is applied to the electrodes such that the intermediate particles and the microparticles move in a reciprocating manner between the electrodes, whereby the microparticles are dispersed and the dispersed microparticles are coated onto the material to be
coated (claims). Furthermore, a microparticle NR group is adhered to the surface of assistance particles BR and collides with the surface of a material 20 to be coated via the intermediate particles BR such that the coating progresses and the intermediate particles BR move in a reciprocating manner between the electrodes, and it is thus possible to coat the microparticles NR onto the surface of the material 20 to be coated (paragraph [0019]).
	JP-2008/137122 discloses, as a system for executing this method, a system having the material 20 to be coated (corresponding to the adsorption part)/electrode 10a (corresponding to the second electrode), and an electrode 10b (corresponding to the first electrode having an arrangement part) (paragraph [0019], fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2008/137122.
JP-2008/137122 fails to teach the specific conductive particle size and intermediate particle size.
While the Examiner acknowledges this fact, JP-2008/137122 teaches the microparticles NR are microparticles containing so-called nanoparticles;
particles having a diameter approximately 1/10 nm to approximately several hundred nanometers are used for the microparticles NR; and particles having a diameter (a diameter of approximately several dozen microns to approximately several hundred microns for example) larger than the microparticles NR are used for the intermediate particles.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified JP-2008/137122 process to include the claimed microparticle size and comparison with the intermediate particle with the expectation of achieving similar success, i.e. a particle large enough to carrier smaller particles to a substrate to be coated thereon absent a showing of criticality thereof the particles sizes of the intermediate/carrier particle and that of the microparticle to be coated.  
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2008/137122 in combination with Yoon et al. (2012/0100364).
JP-2008/137122 fails to teach a plurality of opening portions on the adsorption part that is open to the disposition part and not a single opening.
 JP-2008/137122 discloses a single opening portion by providing an opening part 20h in the material 20 to be coated so as to obtain a coating in which the shape of the opening part 20h is transferred onto the electrode 10a that abuts the material 20 to be coated (paragraph [0017]), and therefore the material 20 to be coated/the electrode 10a can be said to correspond to a second electrode having an adsorption part in which an arrangement part side has an open pattern but not a plurality of openings.
Yoon et al. (2012/0100364) teaches the feature of using a substrate (corresponding to the adsorption part having an open pattern), which has a plurality of voids for fixing the position and/or orientation of microparticles, so that the microparticles are disposed on the substrate ([0093],Fig. 6 and 19c). 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have one person skilled in the art easily form the material 20 to be coated (adsorption part) of document 1 so as to have an open pattern of more than 1 opening part 20h.

Claims 5,6,8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715